Case: 22-1986    Document: 25    Page: 1    Filed: 12/08/2022




        NOTE: This disposition is nonprecedential.

   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                RONALD M. JORDAN, JR.,
                      Petitioner

                            v.

      MERIT SYSTEMS PROTECTION BOARD,
                    Respondent
              ______________________

                        2022-1986
                  ______________________

    Petition for review of the Merit Systems Protection
 Board in No. CB-7121-22-0005-V-1.
                 ______________________

                Decided: December 8, 2022
                 ______________________

    RONALD M. JORDAN, JR., Joliet, IL, pro se.

     CALVIN M. MORROW, Office of the General Counsel,
 United States Merit Systems Protection Board, Washing-
 ton, DC, for respondent. Also represented by ALLISON J.
 BOYLE, KATHERINE MICHELLE SMITH.
                  ______________________

  Before LOURIE, DYK, and CUNNINGHAM, Circuit Judges.
 PER CURIAM.
Case: 22-1986     Document: 25      Page: 2    Filed: 12/08/2022




 2                                              JORDAN   v. MSPB



     Former United States Postal Service (“USPS”) em-
 ployee Ronald M. Jordan Jr. filed an appeal to the United
 States Merit Systems Protection Board (“the Board”) from
 an arbitrator’s decision that denied his grievance challeng-
 ing his removal from his position by the USPS. The Board
 found that it lacked jurisdiction over Mr. Jordan’s appeal.
 Jordan v. U.S. Postal Serv., MSPB Docket No. CB-7121-22-
 0005-V-1, Final Order (Apr. 15, 2022); Appx. 1 1–7. Mr. Jor-
 dan then petitioned this court for review. We conclude that
 the petition for review was untimely filed and dismiss the
 petition for lack of jurisdiction.
                         BACKGROUND
      Mr. Jordan was a USPS Support Employee Sales and
 Distribution Associate who was removed from his position
 for failure to maintain a regular schedule. Mr. Jordan filed
 a grievance challenging his removal. After holding a hear-
 ing, the arbitrator denied Mr. Jordan’s grievance, finding
 that the USPS had just cause to remove Mr. Jordan. Appx.
 10–25. Mr. Jordan filed a request for review by the Board.
 On April 15, 2022, the Board dismissed Mr. Jordan’s re-
 quest for review of the arbitration decision for lack of juris-
 diction. Appx. 2–3. Mr. Jordan then filed a petition for
 review in this court, which was received on June 21, 2022.
                          DISCUSSION
      A petition for review of a Board decision must be filed
 within sixty days after the Board’s entry of judgment. See
 5 U.S.C. § 7703(b)(1)(A) (“Notwithstanding any other pro-
 vision of law, any petition for review [in the U.S. Court of
 Appeals for the Federal Circuit] shall be filed within 60
 days after the Board issues notice of the final order or de-
 cision of the Board.”). A petition for review is deemed filed
 only “when the required papers are received by the clerk of


     1  “Appx.” refers to the appendix filed concurrently
 with the government’s informal responsive brief.
Case: 22-1986       Document: 25    Page: 3     Filed: 12/08/2022




 JORDAN   v. MSPB                                              3



 the court.” Pinat v. Off. of Pers. Mgmt., 931 F.2d 1544, 1546
 (Fed. Cir. 1991); Fed. R. App. P. 25(a) (“[F]iling may be ac-
 complished by mail addressed to the clerk, but filing is not
 timely unless the clerk receives the papers within the time
 fixed for filing.”).
     Given that the Board’s entry of judgment was on April
 15, 2022, Mr. Jordan’s petition for review was due on June
 14, 2022. Mr. Jordan was provided notice of that require-
 ment in the Board’s decision. Appx. 6. However, Mr. Jor-
 dan’s petition was received by this court on June 21, 2022.
 Respondent’s Informal Br. at 5. Mr. Jordan’s petition was
 therefore filed after the jurisdictional filing period specified
 in § 7703(b)(1)(A).
      “[T]he timely filing of a notice of appeal is a jurisdic-
 tional requirement.” Bowles v. Russell, 551 U.S. 205, 214
 (2007); Griggs v. Provident Consumer Disc. Co., 459 U.S.
 56, 61 (1982) (“It is well settled that the requirement of a
 timely notice of appeal is ‘mandatory and jurisdictional.’”
 (quoting Browder v. Dir., Dep’t of Corr. of Illinois, 434 U.S.
 257, 264 (1978)); Sofarelli Assocs., Inc. v. United States, 716
 F.2d 1395, 1396–97 (Fed. Cir. 1983). An untimely petition
 must be dismissed for lack of jurisdiction; the requirement
 cannot be waived and is not subject to equitable tolling.
 Bowles, 551 U.S. at 214 (“Because this Court has no au-
 thority to create equitable exceptions to jurisdictional re-
 quirements, use of the ‘unique circumstances’ doctrine is
 illegitimate.”); see Int’l Rectifier Corp. v. IXYS Corp., 515
 F.3d 1353, 1357 (Fed. Cir. 2008) (“In Bowles, the Supreme
 Court emphasized the jurisdictional nature of notices of ap-
 peal and held that the jurisdictional rules lack equitable
 exceptions.”). The same rule applies to petitions for review.
 See Oja v. Dep’t of Army, 405 F.3d 1349, 1357 (Fed. Cir.
 2005).
     Mr. Jordan does not address the timeliness of his peti-
 tion for review in his brief, but rather addresses the merits
 of the arbitrator’s decision. There is therefore no dispute
Case: 22-1986    Document: 25       Page: 4   Filed: 12/08/2022




 4                                            JORDAN   v. MSPB



 regarding the untimeliness of Mr. Jordan’s petition. As his
 petition was not timely filed, we lack jurisdiction to review
 the Board’s decision.
                        CONCLUSION
     For the foregoing reasons, the petition is dismissed.
                        DISMISSED
                            COSTS
 No costs.